VFP Invs. I LLC v Rainier (2018 NY Slip Op 01869)





VFP Invs. I LLC v Rainier


2018 NY Slip Op 01869


Decided on March 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2018

Friedman, J.P., Sweeny, Kahn, Singh, Moulton, JJ.


5808 152153/15

[*1]VFP Investments I LLC, Plaintiff-Appellant,
vRobert Rainier, Defendant-Respondent, 
Foot Locker, Inc, et al., Defendants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Charles E. Ramos, J.), entered on or about March 2, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 5, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 20, 2018
CLERK